            Case 1:20-cv-07323-ALC Document 1 Filed 09/09/20 Page 1 of 19




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------- X
ROBERT KRINGE,                          :              Case No.: _________________
                                        :
                Plaintiff,              :
                                        :              DEMAND FOR JURY TRIAL
      -against-                         :
                                        :
ASTA FUNDING, INC., GARY STERN,         :
LOUIS A. PICCOLO, DAVID SLACKMAN, :
TIMOTHY BISHOP, and MIKE                :
MONTELEONE,                             :
                                        :
                Defendants.             :
--------------------------------------- X


                                          COMPLAINT

       Plaintiff, Robert Kringe (“Plaintiff”) by his undersigned attorneys, for this Complaint

against Defendants, alleges upon personal knowledge with respect to himself, and upon

information and belief based upon, inter alia, the investigation of counsel, as to all other

allegations herein, as follows:

                                  NATURE OF THE ACTION

       1.       This is an action brought by Plaintiff against Asta Funding, Inc. (“Asta Funding”

or the “Company”) and the members of the Company’s board of directors (collectively referred

to as the “Board” or the “Individual Defendants” and, together with Asta Funding, the

“Defendants”) for their violations of Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (“Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a) respectively, and SEC Rule 14a-9, 17 C.F.R.

§ 240.14a-9. Plaintiff also asserts a claim against the Individual Defendants for breaching their

fiduciary duty of candor/disclosure under state law. Plaintiff’s claims arise in connection with the
            Case 1:20-cv-07323-ALC Document 1 Filed 09/09/20 Page 2 of 19




proposed acquisition of Asta Funding by the Stern Group through its affiliates (collectively the

“Stern Group”) (the “Proposed Transaction”).

       2.       On April 8, 2020, and as amended on June 25, 2020 Asta Funding entered into an

agreement and plan of merger (the “Merger Agreement”), pursuant to which Asta Funding

shareholders shall be entitled to receive $13.10 in cash for each share of Asta Funding common

stock owned (the “Merger Consideration”).

       3.       On August 25, 2020, in order to convince Asta Funding’s public common

shareholders to vote in favor of the Proposed Transaction, the Defendants authorized the filing of

a materially incomplete and misleading definitive proxy statement (the “Proxy”) with the SEC, in

violation of Sections 14(a) and 20(a) of the Exchange Act.

       4.       In particular, the Proxy contains materially incomplete and misleading information

concerning: (i) the Company’s financial projections; and (ii) the valuation analyses performed by

the Company’s financial advisor, Lincoln International LLC (“Lincoln”), in support of its fairness

opinion.

       5.       The special meeting of Asta Funding’s shareholders to vote on the Proposed

Transaction is currently scheduled for September 25, 2020 (the “Shareholder Vote”). Therefore,

it is imperative that the material information that has been omitted from the Proxy is disclosed

prior to the Shareholder Vote, so Plaintiff can properly exercise his corporate voting rights.

       6.       For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Defendants for violations of Sections 14(a) and 20(a) of the Exchange Act and Rule 14a-9, and

breaches of the duty of candor/disclosure. Plaintiff seeks to enjoin Defendants from taking any

steps to consummate the Proposed Transaction until the material information discussed below is

disclosed to Asta Funding’s shareholders sufficiently in advance of the Shareholder Vote or, in
            Case 1:20-cv-07323-ALC Document 1 Filed 09/09/20 Page 3 of 19




the event the Proposed Transaction is consummated, to recover damages resulting from the

Defendants’ violations of the Exchange Act and breach of the duty of candor/disclosure.

                                 JURISDICTION AND VENUE

       7.       This Court has original jurisdiction over this action pursuant to Section 27 of the

Exchange Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff

alleges violations of Sections 14(a) and 20(a) of the Exchange Act.

       8.       The Court has supplemental jurisdiction over the state law claim for breach of the

duty of candor/disclosure pursuant to 28 U.S.C. § 1367.

       9.       Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over each Defendant by this Court permissible

under the traditional notions of fair play and substantial justice. “Where a federal statute such as

Section 27 of the [Exchange] Act confers nationwide service of process, the question becomes

whether the party has sufficient contacts with the United States, not any particular state.” Sec.

Inv’r Prot. Corp. v. Vigman, 764 F.2d 1309, 1315 (9th Cir. 1985). “[S]o long as a defendant has

minimum contacts with the United States, Section 27 of the Act confers personal jurisdiction over

the defendant in any federal district court.” Id. at 1316.

       10.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as 28 U.S.C. § 1391 because Defendants are found or are inhabitants or transact

business in this District. Indeed, Asta Funding’s common stock trades on the Nasdaq Global Select

Market (“NasdaqGS”), which is headquartered in this District, rendering venue in this District
            Case 1:20-cv-07323-ALC Document 1 Filed 09/09/20 Page 4 of 19




appropriate. See, e.g., United States v. Svoboda, 347 F.3d 471, 484 n.13 (2d Cir. 2003) (collecting

cases).

                                            PARTIES

          11.   Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Asta Funding common stock.

          12.   Defendant Asta Funding is engaged in several business segments in the financial

services industry including funding of personal injury claims, through our wholly owned

subsidiaries Sylvave, LLC, Simia Capital, LLC and Arthur Funding LLC, social security

disability advocacy through our wholly owned subsidiaries GAR Disability Advocates, LLC

(“GAR”) and Five Star Veterans Disability, LLC and the business of purchasing, managing for

their own account and servicing distressed consumer receivables, including charged off

receivables, and semi-performing receivables. Asta Funding’s common stock is traded on the

NasdaqGS under the ticker symbol “ASFI.”

          13.   Individual Defendant Gary Stern is, and has been at all relevant times, a director

of the Company, Chairman of the board, and Chief Executive Officer. He is also the controller

of the Stern Group.

          14.   Individual Defendant Louis A. Piccolo is, and has been at all relevant times, a

director of the Company.

          15.   Individual Defendant David Slackman is, and has been at all relevant times, a

director of the Company.

          16.   Individual Defendant Timothy Bishop is, and has been at all relevant times, a

director of the Company.
         Case 1:20-cv-07323-ALC Document 1 Filed 09/09/20 Page 5 of 19




       17.      Individual Defendant Mike Monteleone is, and has been at all relevant times, a

director of the Company.

       18.      The Defendants identified in paragraphs 13 through 17 are collectively referred to

herein as the “Board” or the “Individual Defendants,” and together with Asta Funding, the

“Defendants.”

                                 SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

       19.      Asta Funding is primarily engaged in the businesses of acquiring, managing,

servicing and recovering on portfolios of consumer receivables. The Company operates through

four segments: Consumer Receivables, Personal Injury Claims, Structured Settlements and GAR

Disability Advocates. The Consumer receivables segment is engaged in purchasing, managing

for its own account and servicing distressed consumer receivables, including charged off

receivables, semi-performing receivables and performing receivables. The Personal injury claims

segment includes the operations of its subsidiary, Pegasus Funding, LLC. The Structured

settlements segment includes the operations of CBC Settlement Funding, LLC (CBC). The GAR

Disability Advocates segment includes the operations of GAR Disability Advocates, LLC (GAR

Disability Advocates). GAR Disability Advocates is a social security benefit and disability

advocacy group.

       20.      Asta Finance Acquisition, Inc. is a Delaware corporation formed on December 26,

2019 for purposes of entering into the merger agreement and consummating the transactions

contemplated by the Merger Agreement. The company has not engaged in any business except

for activities incident to its formation and in connection with the transactions contemplated by

the merger agreement. Gary Stern serves as its sole officer and director. Upon consummation of
            Case 1:20-cv-07323-ALC Document 1 Filed 09/09/20 Page 6 of 19




the merger, the stockholders of Asta Finance Acquisition, Inc. will be the members of the Stern

Group—Gary Stern, Ricky Stern, Emily Stern, Arthur Stern, the Stern Family Trusts, Asta Group,

Incorporated (owned by the Sterns), and GMS Family Investors LLC (solely managed by Rick

Stern).

          21.      On April 8, 2020, the Company issued a press release announcing the Proposed

Transaction, which stated in relevant part:

                      Asta Funding, Inc. Announces Going Private Transaction

                Price Represents a 36.9% Premium to the Closing Price on April 7, 2020

          ENGLEWOOD CLIFFS, N.J. – Asta Funding, Inc. (NASDAQ: ASFI) (“Asta” or the
          “Company”) today announced that it has entered into a definitive merger agreement (the
          “Merger Agreement”) under which the Stern Group, comprised of Gary Stern, Ricky
          Stern and certain related parties will acquire the outstanding publicly held shares of
          common stock of Asta through the merger of Asta with a wholly-owned subsidiary of
          Asta Finance Acquisition Inc. (“Parent”), with Asta surviving as a wholly-owned
          subsidiary of Parent (the “Merger”).

          Each share of outstanding common stock will be purchased for $13.10 in cash. The
          purchase price represents a premium of approximately 36.9% to Asta’s closing stock
          price on April 7, 2020, the last trading day prior to this announcement.

          The Merger was unanimously approved by the board of directors of Asta (the “Board”),
          acting on the unanimous recommendation of a special committee of independent
          directors (the “Special Committee”) that was granted full authority to conduct a
          comprehensive strategic review and evaluate, and if warranted, negotiate an acquisition
          proposal.

          The Merger will be financed by a committed loan facility provided by Bank Leumi USA.

          The Merger is expected to close in Asta’s third fiscal quarter of 2020 and is subject to
          the satisfaction of customary closing conditions as well as the approval by Asta’s
          stockholders other than the Stern Group. The Asta Board recommends that Asta’s
          stockholders vote to adopt and approve the Merger Agreement. Upon closing, Asta will
          become a privately held company and as such, the Company’s shares of common stock
          will no longer be listed or traded on the Nasdaq Global Select Market.

          22.        On June 25, 2020, the Company issued a press release announcing the

amendment to the Merger Agreement, which stated in relevant part:
       Case 1:20-cv-07323-ALC Document 1 Filed 09/09/20 Page 7 of 19




     Asta Funding, Inc. Announces Amendment to Merger Agreement Providing
           for an Increase in Merger Consideration from $11.47 to $13.10

       Price Represents an 18% Premium to the Closing Price on June 24, 2020

     Asta Funding, Inc. (NASDAQ: ASFI) (“Asta” or the “Company”) today announced
     that it has entered into an amendment (the “Amendment”) to the merger agreement
     (the “Merger Agreement”) under which the Stern Group, comprised of Gary Stern,
     Ricky Stern and certain related parties, will acquire the outstanding publicly held
     shares of common stock of Asta through the merger of Asta with a wholly-owned
     subsidiary of Asta Finance Acquisition Inc. (“Parent”), with Asta surviving as a
     wholly-owned subsidiary of Parent (the “Merger”). The Merger Agreement was
     originally entered into on April 8, 2020.

     The Merger Agreement originally provided that each share of outstanding common
     stock would be purchased for $11.47 in cash. However, pursuant to the
     Amendment, each share of outstanding common stock will be purchased for $13.10
     in cash. The new purchase price represents an increase of $1.63 per share over the
     original purchase price and a premium of approximately 18% to Asta’s closing
     stock price on June 24, 2020, the last trading day prior to this announcement.

     The Merger Agreement and Amendment were approved by the board of directors
     of Asta (the “Board”) (without the participation of Gary Stern), acting on the
     unanimous recommendation of a special committee of independent and
     disinterested directors (the “Special Committee”) that was granted full authority to
     conduct a comprehensive strategic review and evaluate, and if warranted, negotiate
     an acquisition proposal.

     The Company also entered into a voting agreement with RBF Capital, LLC, a
     stockholder of the Company. Pursuant to the voting agreement, which is required
     by the Amendment, RBF has agreed to vote all shares owned by it in favor of the
     Merger Agreement and Amendment.

     The Merger will be financed by a committed loan facility provided by Bank Leumi
     USA.

     The Merger is expected to close in Asta’s fourth fiscal quarter of 2020 and is subject
     to the satisfaction of customary closing conditions as well as the approval by Asta’s
     stockholders other than the Stern Group. The Asta Board recommends that Asta’s
     stockholders vote to adopt and approve the Merger Agreement. Upon closing, Asta
     will become a privately held company and as such, the Company’s shares of
     common stock will no longer be listed or traded on the Nasdaq Global Select
     Market.

//
//
         Case 1:20-cv-07323-ALC Document 1 Filed 09/09/20 Page 8 of 19




The Proxy Omits Material Information

       23.       On August 25, 2020, Defendants filed a materially incomplete and misleading

Proxy with the SEC. The Individual Defendants were obligated to carefully review the Proxy

before it was filed with the SEC and disseminated to the Company’s shareholders to ensure that

it did not contain any material misrepresentations or omissions. However, the Proxy

misrepresents or omits material information that is necessary for the Company’s shareholders to

cast an informed vote in connection with the Proposed Transaction.

The Misleadingly Incomplete Financial Projections

       24.       The Proxy omits critical financial projections from all versions of the forecasts

provided for the overall Company, including: unlevered free cash flows, earnings before interest

and taxes (“EBIT”), depreciation, change in working capital, and capital expenditures (the

“Consolidated Projections”). Additionally, the Proxy omits the projections broken down by

business segment, as provided to Lincoln for use in their valuation analyses, including the

Consumer Receivables Segment projections, the Personal Injury Claims Segment projections, the

Social Security Disability Advocacy Segment projections, the Small Business Lending Segment

and the Corporate Overhead projections (the “Business Segment Projections” and together with

the Consolidated Projections, the “Omitted Projections”). Defendants elected to summarize Asta

Funding’s projections in the Proxy, but they excised and failed to disclose the Omitted

Projections—even though they were readily available for disclosure as illustrated by the April 8,

2020 and the June 19, 2020 Fairness Analysis presentations given by Lincoln to the Special

Committee of the Board. By selecting to disclose only certain projections, Defendants rendered

the summaries of the: projections tables, valuation analyses, and valuation picture of Asta

Funding provided in the Proxy misleadingly incomplete.
          Case 1:20-cv-07323-ALC Document 1 Filed 09/09/20 Page 9 of 19




       25.       First, there are significant differences between unlevered free cash flow

projections—widely recognized as the most important metric when it comes to valuing a

company and its stock—and the net income projections that are included in the Proxy.1,2,3 Net

income is an arbitrary figure obtained after assuming certain accounting hypotheses regarding

expenses and revenues. On the other hand, free cash flow is an objective measure, a single figure

that is not subject to any personal criterion.4 As a leading financial expert explains:

       The classic definition of net income (revenues for a period less the expenses that
       enabled these revenues to be obtained during that period), in spite of its conceptual
       simplicity, is based on a series of premises that seek to identify which expenses
       were necessary to obtain these revenues. This is not always a simple task and often
       implies accepting a number of assumptions. Issues such as the scheduling of
       expense accruals, the treatment of depreciation, calculating the product’s cost,
       allowances for bad debts, etc., seek to identify in the best possible manner the
       quantity of resources that it was necessary to sacrifice in order to obtain the
       revenues. Although this “indicator”, once we have accepted the premises used, can
       give us adequate information about how a company is doing, the figure obtained
       for the net income is often used without full knowledge of these hypotheses, which
       often leads to confusion.




1
        “Morningstar’s Approach to Equity Analysis and Security Valuation.” The Valuation
Handbook: Valuation Techniques from Today’s Top Practitioners. Ed. Rawley Thomas and
Benton E. Gup. Hoboken: John Wiley & Sons, 2010. 305. (“We use a discounted cash flow (DCF)
approach to arrive at our intrinsic value estimates because it allows us to separate economic reality
from accounting-based noise.”).
2
        Copeland, Thomas. Financial Theory and Corporate Policy. 3rd ed. 24. (“The main
difference between the accounting definition and the economic definition of profit is that the
former does not focus on cash flows when they occur, whereas the latter does… Financial
managers are frequently misled when they focus on the accounting definition of profit…”).
3
        Brealey, Richard, Stewart Myers, and Franklin Allen. “The Value of Common Stocks.”
Principles of Corporate Finance. 10th ed. New York: McGraw-Hill Irwin, 2011. 80. (“This
discounted-cash-flow (DCF) formula for the present value of a stock is just the same as it is for
the present value of any other asset. We just discount the cash flows…. Notice that it is not correct
to say that the value of a share is equal to the sum of the discounted stream of earnings per share.”)
(emphasis in the original).
4
        Pablo Fernández, Cash flow is a Fact. Net income is just an opinion, (October 17, 2008),
http://csinvesting.org/wp-content/uploads/2015/02/Cash-Flow-vs.-NI.pdf,           also    found     as
Valuation Methods and Shareholder Value Creation, Chapter 9 Cash Flow and Net Income, 2002
Academic Press, San Diego, CA.
         Case 1:20-cv-07323-ALC Document 1 Filed 09/09/20 Page 10 of 19




Id. “Free cash flow is accurate because it shows the cash coming in and the cash going out whereas

with net income, one has to worry about accrual accounting, non-cash charges such as depreciation

and most importantly, heavy manipulation. The main advantage that free cash flow has over

earnings is that it can’t be manipulated as much.”5 Simply stated, net income is an accounting

number used for reporting purposes, but free cash flow is the actual amount of cash available to

investors used to value the company and should have been disclosed.

       26.       Second, although all under the Asta Funding umbrella, the Company has distinct

business lines that are each subject to their own independent influences. But perhaps more

important to Asta Funding shareholders, Lincoln valued each segment of the Company

independently. Each of Lincoln’s valuation analyses utilized the Business Segment Projections

and valued a single business segment. The exclusive use of the Business Segment Projections by

Lincoln indicates that they are the projections required to properly assess the fairness of the

Merger Consideration and value of the Company. Thus, without the Business Segment

Projections, it was impossible for shareholders to value their shares according to the approach

favored by Defendants’ own financial advisor, or even check that Lincoln’s inputs and

assumptions were reasonable. By lumping each of the separate segment projections into the

consolidated summary, the Proxy skews the financial picture of the Company and prevents

shareholders from seeing the effect of each set of independent influences.

       27.       In light of the significant differences between the Omitted Projections and the

figures disclosed in the Proxy, the summaries of the projections tables and valuation analyses are

misleadingly incomplete. By failing to include the Omitted Projections, the tables provide a




5
        David Thomas, Why Free Cash Flow Is Better Than Earnings, Shares and Stockmarkets,
(July 29, 2013), https://sharesandstockmarkets.com/free-cash-flow-v-earnings/.
         Case 1:20-cv-07323-ALC Document 1 Filed 09/09/20 Page 11 of 19




materially incomplete and misleading overall valuation picture of Asta Funding. Simply put,

Omitted Projections are irreplaceable when it comes to fully and fairly understanding the value

of the Merger Consideration.

       28.       Unlike poker where a player must conceal his unexposed cards, the object of a

proxy statement is to put all one’s cards on the table face-up. In this case only some of the cards

were exposed—the others were concealed. If a proxy statement discloses financial projections

and valuation information, such projections must be complete and accurate. The question here is

not the duty to speak, but liability for not having spoken enough. With regard to future events,

uncertain figures, and other so-called soft information, a company may choose silence or speech

elaborated by the factual basis as then known—but it may not choose half-truths. Accordingly,

Defendants have disclosed some of the projections but have omitted the most important metrics

to shareholders facing a decision on the Proposed Merger. These omissions render the summary

of projections included in the Proxy misleadingly incomplete.

The Misleadingly Incomplete Summary of Lincoln’s Valuation Analyses

       29.       The Proxy describes the Lincoln fairness opinion and the various valuation

analyses performed in support of its opinion. Defendants concede the materiality of this

information in citing Lincoln’s fairness opinion and their valuation analyses among the

“material” factors the Board considered in making its recommendation to Asta Funding

shareholders. Proxy at 30; see also Proxy at 39 (“Set forth below is a summary of the material

financial analyses in the June 19, 2020 Presentation reviewed by Lincoln with the Special

Committee on June 19, 2020 in connection with rendering Lincoln’s Opinion.”). However, the

summary of Lincoln’s fairness opinion and analyses provided in the Proxy fails to include key

inputs and assumptions underlying the analyses. Without this information, as described below,
         Case 1:20-cv-07323-ALC Document 1 Filed 09/09/20 Page 12 of 19




Asta Funding shareholders are unable to fully understand these analyses and, thus, are unable to

determine what weight, if any, to place on the Lincoln fairness opinion in determining how to

vote on the Proposed Merger. See Proxy at 39 (“Considering the tables below without considering

the full narrative description of Lincoln’s financial analyses, including the methodologies and

assumptions underlying such analyses, could create a misleading or incomplete view of such

analyses.”). This omitted information, if disclosed, would significantly alter the total mix of

information available to Asta Funding shareholders.

       30.       In summarizing the Discounted Cash Flow Analyses prepared by Lincoln, the

Proxy fails to disclose the following key information used in the analyses: (i) the unlevered free

cash flows Lincoln used for the analyses; (ii) the actual inputs and assumptions underlying the

various discount rate ranges, including the specific WACC/CAPM components; and (iii) the

actual terminal values calculated for each analysis.

       31.       These key inputs are material to Asta shareholders, and their omission renders

the summary of the Discounted Cash Flow Analyses incomplete and misleading. As a highly-

respected professor explained in one of the most thorough law review articles regarding the

fundamental flaws with the valuation analyses bankers perform in support of fairness opinion, in

a discounted cash flow analysis a banker takes management’s forecasts, and then makes several

key choices “each of which can significantly affect the final valuation.” Steven M. Davidoff,

Fairness opinion, 55 Am. U.L. Rev. 1557, 1576 (2006). Such choices include “the appropriate

discount rate, and the terminal value…” Id. As Professor Davidoff explains:

       There is substantial leeway to determine each of these, and any change can
       markedly affect the discounted cash flow value. For example, a change in the
       discount rate by one percent on a stream of cash flows in the billions of dollars can
       change the discounted cash flow value by tens if not hundreds of millions of
       dollars….This issue arises not only with a discounted cash flow analysis, but with
       each of the other valuation techniques. This dazzling variability makes it difficult
         Case 1:20-cv-07323-ALC Document 1 Filed 09/09/20 Page 13 of 19




       to rely, compare, or analyze the valuations underlying a fairness opinion unless full
       disclosure is made of the various inputs in the valuation process, the weight
       assigned for each, and the rationale underlying these choices. The substantial
       discretion and lack of guidelines and standards also makes the process vulnerable
       to manipulation to arrive at the “right” answer for fairness. This raises a further
       dilemma in light of the conflicted nature of the investment banks who often provide
       these opinions.

Id. at 1577-78.

       32.        Without the above-omitted material information Asta shareholders are misled

as to the reasonableness or reliability of Lincoln’s analyses, and unable to properly assess the

fairness of the Proposed Merger. This is especially true for the free cash flow projections, which

are indisputably the most important input in the analyses. As such, these material omissions

render the summary of the Discounted Cash Flow Analyses included in the Proxy misleading.

       33.        In sum, the omission of the above-referenced information renders the Proxy

materially incomplete and misleading, in contravention of the Exchange Act and the Individual

Defendants’ duty of candor/disclosure. Absent disclosure of the foregoing material information

prior to the Shareholder Vote, Plaintiff will be unable to cast an informed vote, and is thus

threatened with irreparable harm, warranting the injunctive relief sought herein.

                                     CAUSES OF ACTION

                                          COUNT I
(Against All Defendants for Violations of Section 14(a) of the Exchange Act and Rule 14a-9)

       34.        Plaintiff incorporates each and every allegation set forth above as if fully set

forth herein.

       35.        Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the

use of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection
         Case 1:20-cv-07323-ALC Document 1 Filed 09/09/20 Page 14 of 19




of investors, to solicit or to permit the use of his name to solicit any proxy or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).

       36.       Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications shall not contain “any statement which, at the time and

in the light of the circumstances under which it is made, is false or misleading with respect to any

material fact, or which omits to state any material fact necessary in order to make the statements

therein not false or misleading.” 17 C.F.R. § 240.14a-9.

       37.       The omission of information from a proxy will violate Section 14(a) and Rule

14a-9 if other SEC regulations specifically require disclosure of the omitted information.

       38.       Defendants have issued the Proxy with the intention of soliciting the Company’s

common shareholders’ support for the Proposed Transaction. Each of the Individual Defendants

reviewed and authorized the dissemination of the Proxy, which fails to provide critical

information regarding, amongst other things: (i) the Company’s financial projections; and (ii) the

valuation analyses performed by Lincoln.

       39.       In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but

failed to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Proxy, but nonetheless failed to obtain and disclose such

information to the Company’s shareholders although they could have done so without

extraordinary effort.
         Case 1:20-cv-07323-ALC Document 1 Filed 09/09/20 Page 15 of 19




       40.       The Individual Defendants knew or were negligent in not knowing that the

Proxy is materially misleading and omits material facts that are necessary to render it not

misleading. The Individual Defendants undoubtedly reviewed and relied upon most if not all of

the omitted information identified above in connection with their decision to approve and

recommend the Proposed Transaction; indeed, the Proxy states that Lincoln reviewed and

discussed its financial analyses with the Board, and further states that the Board considered the

financial analyses provided by Lincoln, as well as its fairness opinion and the assumptions made

and matters considered in connection therewith. Further, the Individual Defendants were privy

to and had knowledge of the projections for the Company and the details surrounding the process

leading up to the signing of the Merger Agreement. The Individual Defendants knew or were

negligent in not knowing that the material information identified above has been omitted from

the Proxy, rendering the sections of the Proxy identified above to be materially incomplete and

misleading. Indeed, the Individual Defendants were required to, separately, review Lincoln

analyses in connection with their receipt of the fairness opinions, question Lincoln as to its

derivation of fairness, and be particularly attentive to the procedures followed in preparing the

Proxy and review it carefully before it was disseminated, to corroborate that there are no material

misstatements or omissions.

       41.       The Individual Defendants were, at the very least, negligent in preparing and

reviewing the Proxy. The preparation of a proxy statement by corporate insiders containing

materially false or misleading statements or omitting a material fact constitutes negligence. The

Individual Defendants were negligent in choosing to omit material information from the Proxy

or failing to notice the material omissions in the Proxy upon reviewing it, which they were

required to do carefully as the Company’s directors. Indeed, the Individual Defendants were
         Case 1:20-cv-07323-ALC Document 1 Filed 09/09/20 Page 16 of 19




intricately involved in the process leading up to the signing of the Merger Agreement and

preparation and review of the Company’s financial projections.

       42.       Asta Funding is also deemed negligent as a result of the Individual Defendants’

negligence in preparing and reviewing the Proxy.

       43.       The misrepresentations and omissions in the Proxy are material and Plaintiff

will be deprived of his right to cast an informed vote if such misrepresentations and omissions

are not corrected prior to the Shareholder Vote. Plaintiff has no adequate remedy at law. Only

through the exercise of this Court’s equitable powers can Plaintiff be fully protected from the

immediate and irreparable injury that Defendants’ actions threaten to inflict.

                                        COUNT II
  (Against the Individual Defendants for Violations of Section 20(a) of the Exchange Act)

       44.       Plaintiff incorporates each and every allegation set forth above as if fully set

forth herein.

       45.       The Individual Defendants acted as controlling persons of the Company within

the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions

as officers and/or directors of Asta Funding, and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the incomplete and misleading statements

contained in the Proxy filed with the SEC, they had the power to influence and control and did

influence and control, directly or indirectly, the decision making of the Company, including the

content and dissemination of the various statements that Plaintiff contends are materially

incomplete and misleading.

       46.       Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy and other statements alleged by Plaintiff to be misleading prior to and/or
         Case 1:20-cv-07323-ALC Document 1 Filed 09/09/20 Page 17 of 19




shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       47.       In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same.         The Proxy contains the unanimous

recommendation of each of the Individual Defendants to approve the Proposed Transaction. They

were thus directly involved in preparing this document.

       48.       In addition, as the Proxy sets forth at length, and as described herein, the

Individual Defendants were involved in negotiating, reviewing, and approving the Merger

Agreement. The Proxy purports to describe the various issues and information that the Individual

Defendants reviewed and considered. The Individual Defendants participated in drafting and/or

gave their input on the content of those descriptions.

       49.       By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       50.       As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       51.       Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.
           Case 1:20-cv-07323-ALC Document 1 Filed 09/09/20 Page 18 of 19




                                       COUNT III
  (Against the Individual Defendants for Breach of Fiduciary Duty of Candor/Disclosure)

          52.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          53.   By virtue of their role as directors and/or officers of the Company, the Individual

Defendants directly owed Plaintiff and all Company shareholders a fiduciary duty of

candor/disclosure, which required them to disclose fully and fairly all material information within

their control when they seek shareholder action, and to ensure that the Proxy did not omit any

material information or contain any materially misleading statements.

          54.   As alleged herein, the Individual Defendants breached their duty of

candor/disclosure by approving or causing the materially deficient Proxy to be disseminated to

Plaintiff and the Company’s other public shareholders.

          55.   The misrepresentations and omissions in the Proxy are material, and Plaintiff will

be deprived of his right to cast an informed vote if such misrepresentations and omissions are not

corrected prior to the Shareholder Vote. Where a shareholder has been denied one of the most

critical rights he or she possesses—the right to a fully informed vote—the harm suffered is an

individual and irreparable harm.

          56.   Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.



                                     PRAYER FOR RELIEF

          WHEREFORE, Plaintiff prays for judgment and relief as follows:
        Case 1:20-cv-07323-ALC Document 1 Filed 09/09/20 Page 19 of 19




       A.      Preliminarily enjoining Defendants and all persons acting in concert with them

from proceeding with the Shareholder Vote or consummating the Proposed Transaction, unless

and until the Company discloses the material information discussed above which has been omitted

from the Proxy;

       B.      Directing the Defendants to account to Plaintiff for all damages sustained as a result

of their wrongdoing;

       C.      Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

       D.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.


 Dated: September 9, 2020                             MONTEVERDE & ASSOCIATES PC

                                                 By: /s/ Juan E. Monteverde
                                                     Juan E. Monteverde (JM-8169)
                                                     The Empire State Building
                                                     350 Fifth Avenue, Suite 4405
                                                     New York, NY 10118
                                                     Tel: (212) 971-1341
                                                     Fax: (212) 202-7880
                                                     Email: jmonteverde@monteverdelaw.com

                                                      Attorneys for Plaintiff
